FROST, J.
Heard on defendant’s motion for new trial after verdict of guilty.
This is a criminal complaint brought by the State at the instance of William B. Longridge, Chief of Police of the town of Coventry, charging the defendant with operating a motor vehicle on the first day of August, A. D. 1929, on a public highway in the town of Coventry while under the influence of intoxicating liquor.
The defendant is a resident of Brooklyn, in the State of Connecticut, and at the time in question was making a brief visit to West Warwick and other places in this State.
Edwin C. Fitzsimmons, a State trooper, was on leave on August 1st and with his wife was on his way to a camp. He first saw Smith crossing Washington Street in West Warwick. He was staggering at that time. A little later he saw the defendant, whom he recognized by reason of a green shirt that he was wearing, driving an automobile. This was in Coventry. Smith’s machine was taking an erratic course. Fitzsimmons stopped him and noticecl his condition. He admitted in the presence of Chief Longridge that he had had two drinks of whiskey. The trooper testified further that when Chief Longridge asked Smith to walk across the floor, he walked irregularly and with a staggering gait.
Mrs. Fitzsimmons, who was with her husband in his machine, testified that the car driven by the man with the green shirt, was all over the road; that he went into the gutter and out at least three times.
Chief Longridge testified that Smith had an alcoholic breath and admitted having taken two drinks of whiskey. Fie took him to Dr. Hasbrouck for examination. This was about two o’clock in the afternoon. Dr. Hasbrouck, a physician of 34 years’ experience, examined Smith in his office and testified that without question the man was under the influence of intoxicating liquor.
The defendant testified in his own behalf and said that he had had nothing to drink since 9 o’clock that morning. He had come from Connecticut the day before and had stayed that night at the Windsor Plotel. in Arctic. He had two drinks of whiskey in the morning prior to nine o’clock and about 12 o’clock on August 1st went to his sister’s o'house. Later he had some soup and a- cup of coffee in a lunch cart and then went with an acquaintance named Lackey to make a call on a friend. As this friend was not in, he started for home. He said that he zigzagged twice, once to avoid a bus and again for a truck.
Mrs. Fredette, a sister of Smith’s, her husband and her son testified that When they saw Smith, perhaps between twelve and one o’clock, he showed no evidence of having been *95drinking nor did he have anything to drink at their home. Lackey, who was driving with Smith, also testified in his defence.
For State: Attorney General.
For defendant: Alberic A. Archam-bault.
Whether or not Smith was under the influence of intoxicating liquor when operating his machine was a question of fact for the jury. The jury found him guilty of the charge placed against him and in the judgment of the Court the jury’s verdict was amply justified by the evidence and was in accord with the weight of the evidence.
Defendant’s motion for a new trial is therefore denied.